Citation Nr: 0728315	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (also claimed as 
depression) and, if so, whether the reopened claim 
should be granted.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for headaches.

4.	Entitlement to service connection for a disorder 
manifested by low back pain.

5.	Entitlement to a disorder manifested by leg cramps.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the veteran testified during a hearing at the 
RO before the undersigned.  At that time, he submitted 
additional pertinent evidence including many of his original 
service medical records (dated from 1966 to 1977) and waived 
initial RO review of this evidence as to any claim granted by 
the Board.  For the remaining claims, the veteran requested 
that the case be returned to the RO for its initial 
consideration of the newly submitted evidence and any other 
development that needed to be accomplished.

The Board notes that, in an unappealed October 2002 rating 
decision, the RO denied the veteran's claim for service 
connection for PTSD.  He was notified in writing of the RO's 
action and there was no timely appeal.  That determination is 
final, and may not be reopened without evidence deemed to be 
new and material. The current appeal comes before the Board, 
in pertinent part, from the RO rating decision of August 2005 
that denied the veteran's claim for service connection for 
PTSD (also claimed as depression).

The Board points out in this regard, however, that in August 
2005, it appears that the RO implicitly considered the claim 
as reopened.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993). Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).

Moreover, the Board notes that in his January 2005 claim, the 
veteran sought service connection for ""Depression/PTSD".  
In his May 2003 notice of disagreement, the veteran objected 
to the RO's August 2005 decision denying service connection 
for depression although his March 2007 testimony addressed 
his claim for service connection for PTSD, not depression.  
Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  As such, the matter of 
entitlement to service connection for depression is 
considered intertwined with the instant issue and will be 
considered in the REMAND section below where de novo 
consideration will be undertaken following reopening.

The issues of entitlement to service connection for PTSD 
(also claimed as depression), headaches, hypertension, and 
disorders manifested by low back pain and leg cramps are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.	An October 2002 RO decision denied the veteran's claim 
for service connection for PTSD based on a finding that 
there was insufficient detail to verify the veteran's 
alleged stressful events in service.  The veteran was 
notified of the RO's action but did not appeal.

2.	Evidence received since the October 2002 RO decision 
that denied service connection for PTSD is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the October 2002 RO decision that 
denied the veteran's claim for service connection for PTSD is 
new and material, and the claim for service connection for 
PTSD (also claimed as depression) is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in January 2005, it applies 
here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's recent holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006) (VCAA notice requirements with respect 
to reopening claims), is rendered moot.

II. New and Material Evidence

The RO, in a decision dated in October 2002, denied the 
veteran's claim for service connection for PTSD.  The RO 
found at that time that, while service records documented the 
veteran's service in the Republic of Vietnam and medical 
records included a diagnosis of PTSD, the veteran's alleged 
stressful events in service could not be confirmed.  The 
appellant was duly notified of the RO's action but did not 
appeal, and the decision was therefore final, based upon the 
evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the RO's October 2002 
rating decision that denied service connection for PTSD 
included VA outpatient records, dated from January 2001 to 
January 2002, that reflect diagnoses of PTSD and depression, 
and a May 2001 Vet Center record that includes a diagnosis of 
chronic PTSD.

In an April 2002 written statement, the veteran said he 
served with the 61st Transportation Company from August 1965 
to February 1967 and with the 47th Transportation Company 
from June 1968 to June 1969.  In his PTSD questionnaire 
submitted at that time, the veteran said that from August 
1965 to June 1966 he was assigned to the 61st Med Truck Co.  
He said that in approximately July or August 1968, he was 
part of a 200 vehicle convoy attacked by the enemy after 
leaving base camp in Cu Chi.  

The veteran submitted information from the Vietnam Order of 
Battle, by Shelby L. Stanton, regarding transportation 
companies in Vietnam, and indicating that the 61st 
Transportation Company, to which he was assigned from August 
1965 to September 1966, was a medium petroleum truck company 
located in Cam Ranh Bay.  From September 1966 to February 
1967, he indicated that he was assigned to the 151st 
Transportation Company located in Long Binh.  The 47th 
Transportation unit, to which he was attached from April 1968 
to April 1969, was typically located in Long Binh.  The 
veteran also appeared to indicate assignments to the 444th 
Transportation Company located in Phu Tai, and the 529th 
Transportation Company located in Tuy Hoa.

According to annotated pages from Spearhead of Logistics, A 
History of the U.S. Army Transportation Corps, Route 19, a 
highway that began near Qui Nhon and went westward was one of 
the most dangerous and difficult roads.  The annotation 
indicates that the veteran reported his convoy used that 
route.

Also in April 2002, the RO received the veteran's apparent 
diary pages, indicating that from August 1965 to June 1966 he 
was with the 61st Medium Petroleum Truck Company outside Qui 
Nhon.  He transferred to the 151st  Light Truck Company in 
approximately June 1966 and, in November 1966, moved to Tuy 
Hoa with the 444th Light Truck and Medium Truck Company.  
During his second tour, he was assigned to the 47th Medium 
Petroleum Truck Company in Long Binh and daily convoys went 
in all directions.  He recalled getting hit near Lai Khe, 
Bear Cat, Bien Hoa, Cu Chi, Phuoc Tuy and Tan Son Nhut.  He 
said in August 1968 his convoy from Long Binh was attacked 
and he was part of it.  The veteran said in March 1969, 
during the post Tet Offensive, the enemy tried to take Long 
Binh and a mortar round exploded at the rear of his unit, 
propelling him onto an engineering stake.

The October 2002 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the October 2002 RO decision that was the last final 
adjudication that disallowed the veteran's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the veteran's current claim was 
received by the RO in January 2005.  The new evidence added 
to the record includes VA and private records and statements, 
dated from January to December 2004 and in March 2007, 
service medical records, dated from 1966 to 1977, the 
veteran's service personnel records, and his oral and written 
statements in support of his claim.

The service personnel records provided by the veteran are 
somewhat illegible but appear to indicate he was assigned to 
the 47th Transportation Company.

During his March 2007 Board hearing, the veteran testified 
that he was in charge of truck convoys and transportation 
while assigned to the 47th Transportation Company.  He 
reported exposure to a mortar attack in Long Binh in 
approximately January or February 1969 while assigned to the 
47th Transportation Company.  He reported exposure to combat 
fire in Qui Nhon in 1965 while assigned to the 
61stTransportation Company, said his unit was fired upon 
while in Tuy Hoa, and that in the early 1960s outside Cu Chi 
his convoy was attacked and half the vehicles lost in an 
incident that made national headlines.  He also said he 
developed symtoms (of PTSD) after his first tour before 
returning to Vietnam, such as hitting the floor when he heard 
a loud bang 

The evidence added to the record since the October 2002 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran 's alleged 
stressful events lack the requisite specificity to be 
confirmed, evidence showing he served in Vietnam during 
several Counteroffensive phases and Tet 1969, along with his 
personal testimony to the effect that the transportation 
companies to which he was assigned were repeatedly exposed to 
mortar and rocket attacks, including in Long Binh in July or 
August 1968 and in early 1969, in Qui Nhon in 1965, and in 
Tuy Hoa in late 1966, tends to relate to an unestablished 
fact necessary to substantiate the claim.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for PTSD (also claimed as depression).

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for PTSD (also 
claimed as depression), and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.

ORDER

New and material evidence having been received, the claim for 
service connection for PTSD (also claimed as depression) is 
reopened, and the appeal is, to that extent, granted.


REMAND

Preliminarily, the Board notes that the claims file includes 
an April 2006 RO memorandum to the file with a formal finding 
that the veteran's service medical records, other than an 
October 1977 examination report, were unavailable.  During 
his March 2007 Board hearing, the veteran provided his 
original service medical records, dated from 1966 to 1977, 
and a copy of his service personal records.

First, the veteran seeks service connection for PTSD.  
Service connection for PTSD currently requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).

The veteran's available service records reflect that he 
served in the Republic of Vietnam from August 1965 to 
February 1967 and from April 1968 to April 1969.  His awards 
and citations do not indicate involvement in combat.  The 
veteran's duty assignments, from 1966 to 1974, in his service 
records are nearly illegible.  It is possible to discern his 
assignment to the 47th Trans. Co. from approximately 1967 to 
1969 but it is unclear to what company he was assigned prior 
to that time.  The records also indicate he participated in 
the Vietnam Defense Campaign, multiple phases of the Vietnam 
Counteroffensive, and Tet 1969.

In his April 2002 written statement, the veteran said he 
served with the 61st Transportation Company from August 1965 
to February 1967 and with the 47th Transportation Company 
from June 1968 to June 1969.  In his PTSD questionnaire, the 
veteran said that from August 1965 to June 1966 he was 
assigned to the 61st Med Truck Co.  He said that, in 
approximately July or August 1968, he was part of a 200 
vehicle convoy attacked by the enemy after leaving base camp 
in Cu Chi.  

Information from the Vietnam Order of Battle, indicates that 
the 61st Transportation Company to which the veteran was 
assigned from August 1965 to September 1966 was a medium 
petroleum truck company located in Cam Ranh Bay.  From 
September 1966 to February 1967, he was assigned to the 151st 
Transportation Company located in Long Binh.  The 47th 
Transportation unit, to which he was attached from April 1968 
to April 1969, was typically located in Long Binh. 

According to the annotated pages from Spearhead of Logistics, 
the veteran's convoy used Route 19, a highway that began near 
Qui Nhon and went westward  and was one of the most dangerous 
and difficult roads.  

The veteran's apparent diary pages indicate that from August 
1965 to June 1966 he was with the 61st Medium Petroleum Truck 
Company outside Qui Nhon.  He transferred to the 151st Light 
Truck Company in approximately June 1966 and, in November 
1966, moved to Tuy Hoa with the 444th Light Truck and Medium 
Truck Company.  During his second tour, he was assigned to 
the 47th Medium Petroleum Truck Company in Long Binh and 
daily convoys went in all directions.  He recalled getting 
hit near Lai Khe, Bear Cat, Bien Hoa, Cu Chi, Phuoc Tuy and 
Tan Son Nhut.  He said in August 1968 his convoy from Long 
Binh was attacked and he was part of it.  The veteran said in 
March 1969, during the post Tet Offensive, the enemy tried to 
take Long Binh and a mortar round exploded at the rear of his 
unit and he was propelled onto an engineering stake.

During his March 2007 Board hearing, the veteran testified 
that he was in charge of truck convoys and transportation 
while assigned to the 47th Transportation Company.  He 
reported exposure to a mortar and rocket attack in Long Binh 
in approximately January or February 1969 while assigned to 
the 47th Transportation Company.  He reported exposure to 
combat fire in Qui Nhon in 1965 while assigned to the 61st  
Transportation Company, said that his unit was fired upon 
while in Tuy Hoa and that in the early 1960s outside Cu Chi 
his convoy was attacked and half the vehicles lost in an 
incident that made national headlines.  He also said he 
developed symtoms (of PTSD)after his first tour before 
returning to Vietnam, such as hitting the floor when he hear 
a loud bang

The RO needs to request that the U.S. Army and Joint Services 
Records Research Center verify the veteran's alleged 
stressful events in service.  However, prior to initiating 
this request, the RO/AMC must to make another effort to 
obtain the veteran's complete and legible service personnel 
file from the National Personnel Records Center (NPRC), or 
the appropriate service department, that includes his duty 
assignments from 1958 to 1974, not just those from 1974 to 
1978, as is presently in the claims file.

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

There appears to be some confusion regarding the veteran's 
diagnosed psychiatric disorder.  In May 2001, a Vet Center 
social worker diagnosed chronic PTSD.  However, VA medical 
records, dated from 2001 to 2004, include diagnoses of 
depression and PTSD (in September 2001) and depression (in 
April 2004).

Here, the record does not include a VA examination, nor does 
it indicate that a PTSD diagnosis has been made or considered 
pursuant to DSM-IV on the basis of a verified history of the 
veteran's in-service stressors.  See e.g., West v. Brown, 7 
Vet. App. 70, 77-78 (1994).  As a result, the Board is of the 
opinion that the veteran should be afforded a VA examination 
to determine the etiology of any psychiatric disorder found 
to be present.

Second, the veteran seeks service connection for hypertension 
and headaches.  The service medical records he submitted, 
dated from 1966 to 1977, do not include a diagnosis of 
hypertension but do reflect some elevated blood pressure 
readings, e.g., in July 1975, when readings of 130/90, 
138/98, and (it appears) 192/98 and possible tension 
headaches were reported.  In May 1977, the veteran complained 
of frontal headaches for the past two months.  His blood 
pressure was 122/94 and the diagnosis was tension headaches.  
When examined during an October 1977 periodic examination, 
the veteran's blood pressure was 110/86.  But, in December 
1977, he complained of headaches, diagnosed as tension 
headaches with a need to rule out hypertension.  VA 
outpatient records, including in 2004, reflect complaints of 
headaches and diagnoses of hypertension.  The Board believes 
the veteran should be afforded VA examination(s) regarding 
the etiology of any headache disorder and hypertension found 
to be present.

Third, the veteran seeks service connection for a disorder 
manifested by low back pain.  He testified that sometime in 
early 1969, when he was involved in a mortar blast, he was 
blown a significant distance.  His flak jacket was caught on 
an engineering stake and he felt immediate low back and upper 
hip pain but did not seek medical attention until the next 
day when his fractured ribs were bandaged.  Service medical 
records indicate that, in December 1968, the veteran was seen 
for complaints of his back after he fell on a stake and his 
injury was dressed.  In April 1969, he was seen for back 
strain and, in November 1972, he was seen for complaints of 
low back pain and an x-ray was taken.  An undated radiology 
report indicates that results of x-ray of the veteran's 
lumbar spine were essentially negative.  The October 1977 
service examination report is not referable to a 
musculoskeletal abnormality.  Current VA medical records 
include results of magnetic resonance images (MRIs) 
indicating that the veteran had arthritis in his low back (in 
May 2004) and degenerative changes in the spine with a 
degenerative anterior listhesis of L4 and L5 producing 
moderate to severe canal stenosis (in March 2007).  Also, in 
a March 2007 signed statement, G.J.P., M.D., an internist, 
said he treated the veteran for more than three years for 
chronic back pain.  According to Dr. G.J.P., the veteran's 
pain dated to his Vietnam service and appeared directly 
related to injuries sustained at that time.  The Board 
believes the veteran should be afforded VA examination to 
determine the etiology of any low back pain found to be 
present.

Fourth, there appear to be additional VA medical records that 
the RO/AMC must obtain.  While VA records, dated from January 
2001 to January 2002 and from January to December 2004, were 
obtained, the veteran recently submitted records dated in 
March 2007.  There is no indication that the RO requested 
these recent VA medical records.  This needs to be done prior 
to final consideration of the veteran's claims. See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record reflects that additional VA 
medical evidence is available that is not before the Board at 
this time.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the NPRC and 
any other appropriate service 
department and obtain the veteran's 
complete service personnel record, to 
particularly include his duty 
assignments from 1958 to 1974.  If 
these records are unavailable, a note 
to that effect should be placed in the 
claims file and the veteran and his 
representative should be notified in 
writing.

2.	The veteran should be invited to submit 
any additional specific information, 
i.e., where, when, what, regarding his 
alleged stressful events in service.

3.	Then, the RO/AMC should prepare a 
summary of all claimed stressors, to 
include his exposure to rocket and 
mortar fire: (a) during the second half 
of 1965 in Qui Nhon (when the veteran 
was assigned to the 61st Med. Truck 
Co.); (b) in late 1966 in Tuy Hoa (when 
he was with the 444th Light Truck and 
Med. Truck Co.); and (c) in July or 
August 1968 in Cu Chi and in March 1969 
in Long Binh during a post Tet 
Offensive (when he was assigned to the 
47th Transportation Company). This 
summary and all associated documents, 
including the veteran's service 
personnel records, should be sent to 
the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The 
JSRRC should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors 
including, as applicable, unit 
histories for the veteran's period of 
service.  If the RO/AMC is unable to 
corroborate a stressor, the RO/AMC must 
inform the veteran of the results of 
the requests for information about the 
stressors.

4.	All VA medical records regarding the 
veteran's treatment, during 2003, and for 
the period from December 2004 to the 
present, should be obtained.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so advised in writing.

5.	All Vet Center treatment records, dated 
from May 2001 to the present, should be 
obtained.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file and the 
veteran and his representative so advised 
in writing.

6.	After the above has been accomplished, 
then the RO should make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.

a.	 The examiner is advised that the 
veteran served in the Republic of 
Vietnam from August 1965 to 
February 1967 and from April 1968 
to April 1969 and maintains that 
he was exposed to hostile mortar 
and sniper fire in 1965 in Qui 
Nhon, in July or August 1968 when 
a truck convoy in Cu Chi was 
attacked, and in early 1969 in 
Long Binh during a post Tet 
Offensive.

b.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in-service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder was 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability). 
The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., depression and 
PTSD (in September 2001); and 
depression (in April 2004).

e.	A rationale should be provided for 
all opinions expressed.  If the 
physician is unable to give an 
opinion with respect to the question 
presented, an explanation at to why 
should be provided.  The veteran's 
claims file should be made available 
to the examiner prior to the 
examination and the examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.

7.	Then, the veteran should be scheduled 
for appropriate VA examinations, e.g., 
orthopedic, cardiovascular, neurologic, 
performed by physicians to determine 
the etiology of any low back, leg 
cramp, and headache disorders, and 
hypertension, found to be present.  A 
complete history of the claimed 
disorders should be obtained from the 
veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The veteran's claims file should be 
made available to the examiner(s) prior 
to the examinations.  The examiner(s) 
is(are) requested to respond to the 
following:

a.	Does the veteran have 
hypertension, a low back disorder, 
including arthritis, or a headache 
or leg cramp disorder?

b.	The physician(s) is(are) requested 
to offer an opinion as whether it is 
at least as likely as not (i.e., at 
least a 50-50-probability) that an 
etiological relationship exists 
between any diagnosed hypertension 
and low back, headache, or leg cramp 
disorder currently found, and any 
incident of service (including the 
notations in the service medical 
records in December 1968, April 
1969, November 1972, July 1975, and 
May and December 1977), or whether 
such an etiology or relationship is 
less than likely (i.e., less than a 
50-50 probability).  

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for 
and against a conclusion is 
so evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

c.	A rationale should be provided for 
all opinions expressed.  If the 
physician(s) is(are) unable to give 
an opinion with respect to the 
question presented, an explanation 
at to why should be provided.  The 
veteran's claims file should be made 
available to the examiner(s) prior 
to the examination and the 
examination report(s) should 
indicate if the examiner(s) reviewed 
the veteran's medical records.

8.	Thereafter, the RO should readjudicate 
the appellant's claims of entitlement to 
service connection for PTSD (also claimed 
as depression), hypertension, a headache 
disorder and disorders manifested by leg 
cramps and low back pain.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the April 2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


